Citation Nr: 0835021	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  03-32 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1990 to July 1990, 
July 1991 to January 2000, and from June 2001 to August 2001.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied entitlement to service connection for pes planus.  

In December 2006, the veteran provided testimony at a 
videoconference hearing before the undersigned.  A transcript 
of this hearing is of record.

In March 2007 the Board remanded this appeal for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

In March 2006 the veteran filed a claim for entitlement to 
service connection for juvenile myoclonic epilepsy.  As a 
rating decision has not been issued in response to this 
claim, it is referred to the RO for adjudication.


FINDING OF FACT

Bilateral pes planus was noted on the examination for 
entrance into service and did not undergo an increase in 
severity during active duty service.


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 
2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in February 2005, the RO notified the 
veteran of the evidence needed to substantiate her claim for 
service connection.  The letter also satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing any necessary 
releases and enough information about the records to enable 
VA to request them from the person or agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The veteran has substantiated her status as a veteran.  She 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by a March 2006 letter.  

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
May 2008 SSOC. Therefore, any timing deficiency has been 
remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided a proper VA examination in May 2008.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2007). 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The veteran contends that she developed bilateral pes planus 
during her first period of active duty service beginning in 
June 1990 during Basic Training.  At her December 2006 
hearing, she testified that she never had any problems with 
her feet prior to her entry into active duty service.

Service treatment records show that moderate bilateral pes 
planus was noted on the examination report for enlistment 
dated May 1989.  In June 1990 the veteran was treated for 
complaints of bilateral ankle pain and swelling and a hard 
mass on the sole of her foot.  The veteran was discharged 
from her most recent period of active duty service in August 
2001 for chronic ankle pain and edema.  In a statement 
accompanying her separation, the veteran noted that she 
experienced similar ankle injuries during basic training in 
June 1990; she did not mention having any complaints related 
to her feet during her periods of prior service.

The veteran testified at her December 2006 hearing that she 
sought treatment for her flat feet soon after her discharge 
from active duty service in July 1990 at the VA Medical 
Center (VAMC).  While records of treatment from the VAMC are 
associated with the claims folder, they only show treatment 
for the veteran's service-connected bilateral ankle 
condition. 

In May 2008 the veteran was afforded a VA examination to 
determine the nature and etiology of her bilateral foot 
disability.  After examining the veteran and reviewing the 
claims folder, including the service treatment records, the 
examiner diagnosed bilateral pes planus and hammertoes and 
concluded that it was less likely as not that the veteran's 
current pes plans had its onset in service or was aggravated 
as a result of active service duty.  The examiner based her 
opinion on the veteran's service records which noted pes 
planus on the enlistment examination in May 1989 and were 
otherwise negative for complaints related to her feet.  

Because pes planus was noted on the examination for entrance 
into service, the presumption of soundness is not for 
application.  38 U.S.C.A. § 1111.  Although the veteran 
testified that she never experienced foot problems prior to 
her entry into active duty service, her service treatment 
records show that moderate pes planus was noted on her 
enlistment examination in May 1989.  The Board finds the 
contemporaneous entrance examination to be more probative 
than the veteran's recollections reported many years after 
the events in question.  It also appears that the VA examiner 
found that pes planus pre-existed service.  The weight of the 
evidence is, therefore, that pes planus pre-existed service.

The remaining question is whether the pre-existing pes planus 
was aggravated in service.  The veteran has reported the 
incurrence of foot problems during service.  The record does 
show frequent in-service complaints related to the service 
connected ankle disabilities, but no findings regarding pes 
planus.  While the service medical records only document 
treatment for a hard mass on the sole of the veteran's foot 
in June 1990, there is no indication that this mass was 
related to pes planus.

The veteran has reported that she sought treatment for flat 
feet soon after her separation from active duty service in 
July 1990, but that she has not sought any additional 
treatment for her disability as she was told treatment was 
limited to soaking and elevating her feet.  The record 
contains no post-service records of treatment for pes planus.  
The only post-service medical evidence of pes planus is found 
in the report of the May 2008 VA examination.

The veteran's relatively recent contentions and testimony 
could be read as asserting that the pre-existing pes planus 
was aggravated in service, but she appears to confuse the 
symptoms of her service connected ankle disabilities with pes 
planus.  In any event, her recent contentions are outweighed 
by the contemporaneous record that shows no complaints 
referable to pes planus in service, by the undisputed absence 
of any ongoing treatment for pes planus since service, and by 
the opinion of the May 2008 examiner.  

The Board must conclude that the weight of the evidence is 
against finding that the pre-existing pes planus was 
aggravated in service.  Accordingly, the Board must conclude 
that the preponderance of the evidence is against the claim, 
and it is therefore, denied.  38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


